IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


D.K.D.,                                    : No. 305 WAL 2018
                                           :
                    Respondent             :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
A.L.C., A/K/A A.L.D.,                      :
                                           :
                    Petitioner             :


                                     ORDER



PER CURIAM

     AND NOW, this 24th day of September, 2018, the Petition for Allowance of Appeal

is DENIED.